Citation Nr: 0835092	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1953 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2008, the veteran appeared at a hearing at the RO before the 
undersigned.  A transcript of this hearing has been included 
in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he currently has 
tinnitus related to noise exposure during service.  He 
asserts that he has had tinnitus ever since service.  

VA afforded the veteran an examination in April 2008; the 
claims folder was reviewed in conjunction with that 
examination.  The examiner opined that the diagnosed tinnitus 
was less likely as not due to service.  However, in the same 
report, it was determined that his bilateral hearing loss was 
at least as likely as not due to service.  On remand, the 
April 2008 VA examiner, if possible, should be asked to 
provide a complete rationale for her finding that the 
veteran's tinnitus is less likely related to service, 
especially in light of the fact that hearing loss was found 
to be related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	If possible, the AMC should arrange for 
the April 2008 VA examiner to 
supplement her examination report.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with 
rendering the addendum report to the 
April 2008 VA examination report.  The 
examiner must state if the claims file 
was reviewed.  If necessary, the 
veteran should be examined.  All tests 
deemed necessary should be conducted.  

The examiner is asked to provide a 
complete rationale for the April 2008 
VA examination report finding that the 
veteran's tinnitus is less likely due 
to military noise exposure.  The 
examiner should also address the 
veteran's contention that he has 
experienced tinnitus since service 
discharge.  

2.	The AMC should then readjudicate the 
veteran's claim. If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




